

REINSTATEMENT OF AND
AMENDMENT TO
AGREEMENT OF PURCHASE AND SALE


THIS REINSTATEMENT OF AND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this
“Amendment”) is made effective as of October 7, 2016, by and between RRE CAPE
COD HOLDINGS, LLC, a Delaware limited liability company (“Seller”), and
WESTMOUNT REALTY CAPITAL, LLC, a Texas limited liability company (“Buyer”).


RECITALS


WHEREAS, Seller and Buyer entered into that certain Agreement of Purchase and
Sale dated August 22, 2016 (the “Agreement”) for the purchase and sale of Cape
Cod Apartments located in San Antonio, Texas, which property is further
described in the Agreement; and
WHEREAS, the Agreement was terminated by Buyer on September 16, 2016 in
accordance with the terms of the Agreement; and
WHEREAS, the parties desire to reinstate and amend the Agreement pursuant to the
terms hereof.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereby agree to amend the Agreement as follows:


AGREEMENT


1.The Agreement is hereby reinstated as modified hereby. Buyer and Seller hereby
agree that, notwithstanding anything contained in the Agreement to the contrary,
Buyer shall wire directly to Seller the additional deposit in the amount of
$325,000 in immediately available funds (as contemplated by Section 2(b) of the
Agreement, though modified hereby insofar as such additional deposit being paid
directly to Seller) no later than 5:00 p.m. (Eastern) on Monday, October 10,
2016, pursuant to the wiring instructions for Seller’s account attached hereto
as Exhibit “A” (and, to the extent Closing is completed under the Agreement, as
amended hereby, such additional deposit shall be credited against the Purchase
Price (as amended hereby)).


2.Buyer and Seller hereby agree that, notwithstanding anything contained in the
Agreement to the contrary, the Initial Deposit of $175,000.00, which has
remained held by Escrow Holder following Buyer’s termination of the Agreement,
shall be immediately paid by Escrow Holder to Seller upon the execution of this
Amendment by Buyer and Seller, pursuant to the wiring instructions for Seller’s
account attached hereto as Exhibit “A” (and, to the extent Closing is completed
under the Agreement, as amended hereby, the Initial Deposit shall be credited
against the Purchase Price (as amended hereby)).


3.Buyer and Seller hereby agree that the “Purchase Price” for the Property as
defined in Section 2 of the Agreement is amended to be in the amount of FIFTEEN
MILLION SEVEN HUNDRED THOUSAND AND 00/100 DOLLARS ($15,700,000.00).


4.Buyer and Seller hereby agree that Section 4 of the Agreement [Closing] is
deleted in its entirety and replaced with the following language:
“Closing. The consummation of the purchase and sale of the Property (the
“Closing”) shall take place on or before November 21, 2016 or at such earlier
date as mutually agreed to in writing by the parties (the “Closing Date”). The
Closing shall be conducted through an escrow with the Escrow Holder, with escrow
fees to be paid equally by Seller and Buyer. IT IS AGREED THAT TIME IS OF THE
ESSENCE OF THIS AGREEMENT.”
5.Buyer hereby (i) waives and removes any and all Buyer contingencies contained
in the Agreement; (ii) acknowledges and agrees that the Title, Survey, ESA
Period and Buyer’s right to terminate the Agreement under Section 3(e) has
expired; (iii) acknowledges and agrees that the Inspection Period and Buyer’s
rights to terminate the Agreement under Sections 5(d) and 6(b) have expired; and
(iv) shall conclusively be deemed to have (A) completed all Buyer investigations
and review of reports and other applicable information and disclosures and (B)
elected to proceed with the transaction.
6.This Amendment shall be binding on and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors and
assigns.


7.The parties hereby ratify and affirm all other provisions of the Agreement and
agree that the Agreement, as amended by this Amendment, remains in full force
and effect. This Amendment and the Agreement constitute the entire agreement
between the parties hereto and supersedes all discussions, understanding,
agreement and negotiations between the parties hereto.


8.In the event of any conflict between the provisions of this Amendment and the
provisions of the Agreement, the provisions of this Amendment shall prevail.


9.This Amendment may be executed in two or more counterpart copies, all of which
shall have the same force and effect as if all parties hereto had executed a
single copy of this Amendment. Facsimile or other electronic transmission (e.g.,
in PDF format) of any executed original of this Amendment shall be the same as
the delivery of an original.


10.This Amendment shall be governed by and construed under the laws of the State
of Texas.
11.Capitalized terms in this Amendment shall have the same meaning as set forth
in the Agreement, unless otherwise modified hereby. All references in the
Agreement to the Agreement shall be references to such document as modified
hereby.


[signatures appear on the following page]

IN WITNESS WHEREOF, the parties hereto have executed this Reinstatement and
Amendment to Agreement of Purchase and Sale as of the date first above
mentioned.


            
SELLER:


RRE CAPE COD HOLDINGS, LLC, a Delaware limited liability company


By:
RCP Cape Cod Manager, LLC, a Delaware limited liability company, its manager





By: _______________________________
Name:
Title:




BUYER:


WESTMOUNT REALTY CAPITAL, LLC, a Texas limited liability company




By: _______________________________
Name: Stephen H. Kanoff
Title: Manager



EXHIBIT “A”


SELLER’S WIRING INSTRUCTIONS




BANK NAME:        TD Bank, N.A.
Philadelphia, PA
ACCOUNT NAME:        RESOURCE REAL ESTATE INVESTORS 7, L.P.
ABA NUMBER:        036 001 808    
ACCOUNT #:            36 650020 5




                








LW:1049316.2